*,.s   ..
                                   L              37’8

                               .
                   @


OFFICE.OF   THE AlTORNEY   GENERAL     OF TEXAS
                    AUSTIN
Hon. GoOrSL: Y.. COX   -   Pq0   2



            'is~8 of necessity referred to tho i.ctof Congress
s&tirtC u the mental health program which ?.ct appearo aa Public
L&w NOi 4b      73th ConTess,    Chapter t38  Second Seesion awroved
Jlil 3, 194b.     This larr mm passed as & aendmont to the &bllc
~(saI th Service Aot to provide for research relating to psychiatric
disorders and.to aid in the devslopmont of more effective methodo
of provention,    dlwosis     and treatment of such disorders, and for
ether pwpoms~
          Section 2 of tho Public Lathstates tho purpose of the Act
snd in Section 3 the folloucln;:
                               definitions arc set forth:
               "(1) The term ~psychlatrlcdisorders' includes
        dlserees of the nervous system uhich affect nental
        health;   and
             “M    The tern *State mental health authority1
        means the state health authority, except that in the
        cese of any State in which there is a si&e Ftats
        wency, other than the State health authority, charsed
        with responsibilityfor cdnlniaterlng the mental
        health progran of the :;tate,It means such other State
        agency."
          1.0have carefully searchci.the stztutca of this Xetc and
fini no single State &;cncy char~ci \;ithadninisterinl:any Fodordl
nental health progxws
          Irtic1.0441$f :kvised Citil Statutes of Texas, 1923, pro-
vides that it shall be iawful for the ,CtateEepartmnt of Eeelth to
accept donations and contributions to be erponded In the interest of
tba public hoalth ae well as in the enforcement of public health lavis.
To bo comtrucd with this statute  is Senate Bill 313, f.cts1946
49th Legislature, Ch. 37c, Sec. 2, subdivision (9) under Generai Pro-
visions which authorices the State Health Officer to mke application
for and accept any ~,ifts,grants or allotments.or Sknds from the Unite:
Statec govonnent health projects and program, etc., to be used on
State coo;mrativc a.% other Federal projecto and prozraznsIn Tc~as.
          In vieu of tho foregoins, you are advised that the State
Cepartmnt of Ee&Lth must to considered the wCtate !‘sntelhealth autk-
orityn xlthin the nrovisisns of and as that term Is defined in sub-
&&ion      (m), Sactloa 2 Public LEWno. 487,    79th Cowross,   2nd
mission,   approved July 3, 1946.
                                        fours   very   truly
                                    AWOXHEY GEIGIUL OF TXiS:‘,